[Missing Graphic Reference] Writer's Direct Number Writer's E-mail Address November 5, 2010 Gottex Multi-Alternatives Fund I,Gottex Multi-Alternatives Fund II, Gottex Multi-Asset Endowment Fund I and Gottex Multi-Asset Endowment Fund II 28 State Street, 40th Floor Boston, MA02109 Ladies and Gentlemen: We have acted as counsel to Gottex Multi-Alternatives Fund I,Gottex Multi-Alternatives Fund II, Gottex Multi-Asset Endowment Fund I and Gottex Multi-Asset Endowment Fund II (each, a “Fund” and collectively, the "Funds"), each a statutory trust organized under the laws of the State of Delaware, in connection with the registration of shares of beneficial interest in each Fund ("Shares") under the Securities Act of 1933, as amended (the "1933 Act"). In such capacity, we have reviewed each Fund's registration statement on Form N-2 under the 1933 Act and the Investment Company Act of 1940, as amended (each, a "Registration Statement"), each as filed by the respective Fund with the Securities and Exchange Commission (File Nos. set forth in Appendix A).We have also reviewed Pre-Effective Amendment No. 1 to the Registration Statement, which is expected to be filed as of the date hereof.We are familiar with the actions taken by the Funds and their respective Boards of Trustees in connection with the organization of the Funds and the proposed issuance and sale of Shares, including, but not limited to, the adoption of resolutions authorizing the offer and issuance of Shares in the manner described in the prospectus contained in each Registration Statement (each, a "Prospectus").In addition, we have examined and are familiar with each Fund's certificate of trust (and amendments thereto) and each Fund's agreement and declaration of trust, as in effect on the date hereof, and such other documents as we have deemed relevant to the matters referred to in this opinion. We have examined each Fund's records, certificates and other documents and reviewed such questions of law as we have considered necessary or appropriate for purposes of rendering this opinion.In our examination of such materials, we have assumed the genuineness of all signatures and the conformity to the original documents of all copies submitted to us.As to certain questions of fact material to our opinion, we have relied upon statements of officers of the Funds and upon representations of the Funds made in the Registration Statements. Based upon the foregoing, we are of the opinion that Shares of each Fund, when issued and sold in the manner described in the respective Prospectus of such Fund, will be legally issued, fully paid and non-assessable. We are attorneys licensed to practice only in the State of New York.The foregoing opinion is limited to the Federal laws of the United States. We hereby consent to the inclusion of this opinion as an exhibit to each Registration Statement and to the references to us therein as counsel to the Funds.In giving such permission, we do not admit hereby that we come within the category of persons whose consent is required under Section 7 of the 1933 Act or the rules and regulations of the Securities and Exchange Commission thereunder. Very truly yours, By: /s/ Schulte Roth & Zabel LLP Schulte Roth & Zabel LLP Gottex Funds November 5, 2010 Page Appendix A Gottex Multi-Alternatives Fund I 333-166621 811-22411 Gottex Multi-Alternatives Fund II 333-166620 811-22414 Gottex Multi-Asset Endowment Fund I 333-166619 811-22413 Gottex Multi-Asset Endowment Fund II 333-166618 811-22412
